DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 11/15/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The examiner’s reasons for allowance for claims 5, 13, and 20 have been provided in the Non-Final Rejection mailed 5/25/2021.  
In independent claims 1, 9, and 16 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claims 9 and 16),
"receiving, a second write command generated by a processing core of the controller to write a second block of data at a second memory address of the memory device, wherein a second coherency of the second memory address is maintained in an unlocked state after receiving the second write command."

	The cited prior at, Shimozono et al (US 2007/022647) teaches locking based on where a command is directed (see Fig. 13).  In contrast, applicant’s claim locks coherency based on if the write is generated by a processing core of the controller (in claim 1), a sub-component of the system (in claim 9), or an internal component of the processing device (in claim 16), in which case the coherency of the address remains in an unlocked state.  If the write is generated by a host device (in claim 1), a device that is external to the system (in claim 9), or an external device (in claim 16), the coherency of the memory address is locked.



CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135